DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 7/2/20. It is noted, however, that applicant has not filed a certified copy of the Chinese application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites in part,” the metal framework has a window for the fiber optic plug to pass through, the first metal spring tab and the second metal spring tab are exposed to a window and shielding the window.”  (Emphasis added.)  Window 110 is twice claimed as “a window.”  It is unclear whether the claim requires a single window or a pair of windows.  Claims 3 and 4 inherit this deficiency from claim 2.  For purposes of examination, the claim is considered to recite, ”the metal framework has a window for 
Claim 2 also recites the limitation "the fiber optic plug" in line 2.  (emphasis added.)  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the limitation is considered to recite, “a fiber optic plug.”
Claim 7 recites the limitation "the plastic holder" in line 2.  (emphasis added.)  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the limitation is considered to recite, “a plastic holder.”
Claim 2 also recites the limitation "the fiber optic connector" in line 2.  (emphasis added.)  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the limitation is considered to recite, “a fiber optic connector.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 6,039,585) and Miller (US 9,523,822 B2).
Re. Claim 1, Kim et al. discloses a light screen of fiber optic connectors comprising: a metal framework 42, a first metal spring tab 80 and a second metal spring tab 80 integrally formed inside the metal framework 42 and distributed oppositely, and forming a spring tab opening-closing structure for shielding light (Figs 1-3, 7, and 8; col. 1 lines 5-9; col. 4 lines 39-48; col. 5 lines 19-21; col. 6 lines 9-26).  
staggered.
Miller discloses a light screen for fiber optic connectors comprising a first metal spring tab 38 and a second spring tab 20, wherein an end of the first metal spring tab and an end of the second metal spring tab are staggered (Fig 5b; col. 26 lines 49-67; col. 27 lines 1-23 and 52-59).
The claimed invention would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, as Miller discloses the staggered arrangement allows for improved light blocking since one spring tab fully covers the optical axis of the fiber connector (Miller: col. 5 lines 35-55).
Re. Claim 2, Kim et al. and Miller render obvious the fiber optic connector light screen as discussed above. Kim et al. also discloses the metal framework 42 has a window 84 for a fiber optic plug 12 to pass through, the first metal spring tab 80 and the second metal spring tab 80 are exposed to the window 84 and shielding the window 84 (Figs 1-3, 7, 8, and 19; col. 6 lines 13-18; col. 9 lines 14-25).  
Re. Claim 3, Kim et al. and Miller render obvious the fiber optic connector light screen as discussed above. Kim et al. also discloses the first metal spring tab 80’ is integrally formed in the lower edge metal framework 42’ (Fig 7; col. 7 lines 8-40).  
However, Kim et al. does not disclose an arrangement wherein the first metal spring tab is formed on a lower edge of the window in the metal framework. 
In Miller, the light screen comprises a window (i.e. gap for passage of optical signal 10 as shown in Fig 5b), wherein the first metal spring tab 38 is integrally formed on a lower edge of the window (col. 26 lines 49-64; col. 36 lines 54-60).

With respect to the limitation that the first metal spring tab is formed by die cutting, the method of forming a device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given structural weight.  In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967).  See MPEP 2114.  
Nonetheless, it is also noted that die cutting is a common manufacturing method in the art for the types of metallic sheet materials disclosed by both Kim et al. and Miller, and accordingly one of ordinary skill would have found the use of die cutting obvious for the purpose of utilizing a well-known method to provide the structure rendered obvious by Kim et al. and Miller.  The claim would have been obvious because a particular known technique, in the present case die cutting, was recognized as part of the ordinary capabilities of one skilled in the art.  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Re. Claim 4, Kim et al. and Miller render obvious the fiber optic connector light screen as discussed above.  Kim et al. also discloses the second metal spring tab 80’ is integrally formed in the upper edge metal framework 42’ (Fig 7; col. 7 lines 8-40).  
However, Kim et al. does not disclose an arrangement wherein the second metal spring tab is arranged at a back end of an upper edge of the window in the metal framework, and the end of the second metal spring tab contacts the backside of the end of the first metal spring tab.  

The claimed invention would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, as Miller discloses claimed arrangement allows for improved light blocking since second metal spring tab fully covers the optical axis of the fiber connector (Miller: col. 5 lines 35-55).
Like before, it is noted that recurvation molding is a common manufacturing method in the art for the types of metallic sheet materials disclosed by both Kim et al. and Miller, and accordingly one of ordinary skill would have found the use of recurvation molding obvious for the purpose of utilizing a well-known method to provide the structure rendered obvious by Kim et al. and Miller.  The claim would have been obvious because a particular known technique, in the present case recurvation molding, was recognized as part of the ordinary capabilities of one skilled in the art.  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Re. Claims 5 and 6, Kim et al. and Miller render obvious the fiber optic connector light screen as discussed above. In Kim et al. and Miller, the light screens are formed of a rectangular shape.
That is, Kim et al. and Miller do not disclose arrangements wherein either the width of root of the joint of the first metal spring tab and metal framework is larger than the width of the end of the first metal spring tab such that the first metal spring tab is trapezoidal, or wherein the width of root of the joint of the second metal spring tab and metal framework is larger than the width of the end of the second metal spring tab.
Tapered and trapezoidal-shaped optical shutters are known in the art, and their use would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the purpose of increasing pliability of the leaf spring shutters known in Kim et al. and Miller.  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Re. Claim 7, Kim et al. and Miller render obvious the fiber optic connector light screen as discussed above.  Kim et al. also discloses the light screen is inserted in a plastic holder 22 of a fiber optic connector from bottom to top (Figs 1-3, 7, and 8; col. 5 lines 46-50; col. 6 lines 9-11).  It is noted, the claim does not define “top” or “bottom” with respect to the other structure of the claim, and therefore may be interpreted as any two opposing surfaces of the holder.  In Kim et al., the “top” of the plastic holder is met by the surface defining opening 40, and the “bottom” is met by the surface 62.
Re. Claim 8, Kim et al. and Miller render obvious the fiber optic connector light screen as discussed above. Kim et al. also discloses an insertion slot 40 is arranged upwards in a lower end face (i.e. “lower end face: with rectangular projections 38) of the plastic holder 22, the light screen is inserted in the insertion slot 40, and the root of joint of the second metal spring tab 80 and metal framework 42 contacts the inner wall of insertion slot 40, a limit piece 20 for sealing the insertion slot 40 is fixed to the lower end of the plastic holder 22, the limit piece 20 contacts a lower end of light screen (Figs 1-3, 7, and 8; col. 5 lines 14-23; col. 6 lines 9-12).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        2/23/22